UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 18, 2015 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 0-8445 37-0684070 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (210) 344-3400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 3, 2013 and July 2, 2013, two shareholders of Biglari Holdings Inc. (the “Company”) filed derivative actions putatively on behalf of the Company against the members of our board of directors in the United States District Courts for the Southern District of Indiana and the Western District of Texas. The actions were consolidated in the Southern District of Indiana in 2014. On March 18, 2015, the United States District Court for the Southern District of Indiana granted our motion to dismiss in its entirety the derivative actions.In addition, the Court issued judgment on all counts in favor of the Company and its directors. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. March 19, 2015 BIGLARI HOLDINGS INC. By: /s/ Bruce Lewis Name: Bruce Lewis Title: Controller 3
